Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first segment" on page 16, line 5, “the second segment” on page 16, line 7, and “the third segment” on page 16, line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a first segment”, “a second segment” and “a third segment”.
Claim 1 recites the limitation "the smallest diameter of the funnel" on page 16, lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a smallest diameter of the funnel”. 
Claim 1 recites the limitation "the diameter of the cylinder" on page 16, line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a diameter of the cylinder”. 

Claim 1 recites the limitation "the smallest diameter of the inverted funnel" on page 16, line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a smallest diameter of the inverted funnel”. 
Claim 1 recites the limitation "the bottom of the receiving chamber" on page 16, line 16.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a bottom of the receiving chamber”. 
Claim 1 recites the limitation "the bottom surface of the receiving chamber" on page 16, lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a bottom surface of the receiving chamber”. 
Claim 1 recites the limitation “the top surface of the receiving chamber” on page 17, line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a top surface of the receiving chamber”.
Claim 1 recites the limitation "the bottom surface of the fluid delivery channel" on page 17, line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a bottom surface of the receiving chamber”. 
Claim 1 recites the limitation "the largest diameter of the inverted funnel" on page 17, lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 1 as reciting “a largest diameter of the inverted funnel”. 
Claim 1 recites the limitation "the delivery channel" on page 17, line 8. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 1 as reciting “the fluid delivery channel.”

Claim 1 recites the limitation "a diameter of the inverted funnel matches the diameter of the cylinder" on page 16, lines 12-13. The meaning of “matches” in this limitation of the claim is unclear and indefinite. For the purposes of examination, the Examiner interprets claim 1 as reciting “a diameter of the inverted funnel is equal to the diameter of the cylinder,” as supported by Fig. 2D.
Claim 1 recites the limitation "the array of microneedles matches up with a largest diameter of the inverted funnel" on page 17, lines 2-3. The meaning of “matches up” in this limitation of the claim is unclear and indefinite. For the purposes of examination, the Examiner interprets claim 1 as reciting “the array of microneedles is in fluid communication with largest diameter of the inverted funnel,” as supported by page 4, lines 6-10 of the specification. 
Claim 2 is rejected by virtue of its dependency on claim 1.
Claim 2 recites the limitation "the diameter of the cylindrical casing" on page 17, line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 2 as reciting “a diameter of the cylindrical casing”.
Claim 2 recites the limitation "the diameter of the receiving chamber" on page 17, lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner interprets claim 2 as reciting “a diameter of the receiving chamber”.
 Claim 2 recites the limitation "a diameter of the cylindrical casing matches a diameter of the receiving chamber" on page 17, lines 2-3. The meaning of “matches” in this limitation of the claim is unclear and indefinite. For the purposes of examination, the Examiner interprets claim 2 as reciting “a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis et al. (WO 0205890 A2), hereinafter referred to as Pettis, and further in view of Fischer (U.S Pub. No. 2009/0234322), Liu et al. (WO 9921481), hereinafter referred to as Liu, Zhou (CN 105073102 A), Olson (U.S Pub. No. 2003/0009113), Morris et al. (WO 2018069543 A1), hereinafter referred to as Morris, and Yuzhakov (U.S 2007/0161964).
Regarding claim 1, Pettis discloses a biocompatible drug delivery device, comprising: 
(a) a fluid delivery channel distinguishing two segments, wherein a first segment is a cylinder (see Examiner Annotated Fig. 1 below) with a diameter suitable to receive a syringe (page 13, lines 21-23), wherein a second segment is an inverted funnel (see Examiner Annotated Fig. 1 below) connected to the cylinder at a smallest diameter of the inverted funnel, wherein the diameter of the smallest diameter of the inverted funnel is equal to the diameter of the cylinder (see Examiner annotated Fig. 1 below). Pettis discloses that the inverted funnel diverges with an angle, however the specific angle is not discussed in detail. Pettis further discloses, (b) a receiving chamber (see Examiner Annotated Fig. 1 below and microdevice 84, Fig. 11) comprising at a bottom of the receiving chamber an array of microneedles (skin penetrating members 96, Fig. 11), wherein each microneedle protrudes with an orifice (see axial passage of skin penetrating member, page 14 lines 1-3) from a bottom surface 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Pettis to include the angle is between 10 and 45 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I). Furthermore, absent a teaching as to the criticality of angle range of 10 to 45 degrees, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
However, Pettis does not disclose the fluid delivery channel distinguishes three segments, wherein a first segment is a funnel with a diameter suitable to receive a syringe. 
Fischer teaches a device for injection using an array of microneedles, further teaching a funnel segment with a diameter suitable to receive a syringe (body 112 and tapered shoulder 116, Fig. 1A) and a second segment that is a cylinder (neck 114, Fig. 1A) connected to a smallest diameter of the funnel, and wherein a diameter of the cylinder is equal to the smallest diameter of the funnel (see Fig. 1A). 
Additionally, Liu teaches an injection system used to inject a medical fluid into living organisms, further teaching a cone shaped end 493 (Fig. 12) can provide a gradual transition from a high pressure port to an inner surface, which can facilitate removal of trapped air during initial flushing of the system by minimizing turbulent flow (page 21, lines 23-27).

The combination of Pettis, Fischer and Liu described above teaches three segments of the fluid delivery channel (see Examiner Annotated Fig. 2 below) wherein the three segments of the delivery channel are stagnation zones before a drug is extruded and whereby the inverted funnel provides an increasing extrusion surface servicing the drug to the array of microneedles. The Examiner notes that the limitation “the three segments of the delivery channel are stagnation zones before a drug is extruded and whereby the inverted funnel provides an increasing extrusion surface servicing the drug to the array of microneedles” is being treated as functional language and the Examiner is of the position that the combination of Pettis, Fischer and Liu is fully capable of performing these functions. As the fluid passes from the syringe 128 (Fig. 11) of Pettis, through the three segments shown in Examiner 
In the combination of Pettis, Fischer and Liu described above, Pettis teaches the drug delivery device could be made of suitable plastic materials, such as polycarbonates, and that the plastic material is non-reactive with the substance being delivered or withdrawn from the patient (page 11, lines 1-5), and that the microneedles may be made of stainless steel, however Pettis does not explicitly disclose that the biocompatible drug delivery device is a 3D printed and biocompatible device. 
Zhou teaches a transdermal patch for delivering medication, further teaching the invention can be prepared by 3D printing, as well known in the art, and can be made of polycarbonate (see page 6 of translated document).
Olson teaches methods of manufacture and use of microneedles, further teaching that microneedles are made of biocompatible material, including polycarbonate, therefore Olson teaches polycarbonate is a biocompatible material (paragraph 49). 
Morris teaches a tissue anchor including microneedles (abstract), further teaching 3D printing is a suitable method of producing microneedles that can easily be reproduced (page 22, lines 34-39) in particular teaching printing steel microneedles (page 22, lines 34-39), further teaching surgical grade stainless steel.
Yuzhakov teaches a microneedle array patch and applicator, further teaching microneedles that are comprised of a biocompatible metal, stainless steel (paragraph 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drug delivery device of Pettis, Fischer and Liu to be 3D printed and biocompatible. In particular, it would have been obvious to one of ordinary skill in the art, before the 


    PNG
    media_image1.png
    461
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    406
    461
    media_image2.png
    Greyscale

The combination of Pettis, Fischer, Liu, Zhou, Olson, Morris and Yuzhakov as applied to claim 1 is hereinafter referred to as Pettis, Fischer, Liu, Zhou, Olson, Morris and Yuzhakov. 
Regarding claim 2, the combination Pettis, Fischer, Liu, Zhou, Olson, Morris and Yuzhakov teach all of claim 1, as previously discussed. The combination Pettis, Fischer, Liu, Zhou, Olson, Morris and Yuzhakov further teaches the fluid delivery channel (see the three segments of Examiner Annotated Fig. 2 above) is centrally located in (the fluid delivery channel extends from the center of the casing and therefore is centrally located in the cylindrical casing) a cylindrical casing (see Examiner Annotated Fig. 3 


    PNG
    media_image3.png
    418
    755
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783